RENDERED: JANUARY 14, 2022; 10:00 A.M.
                          TO BE PUBLISHED

                Commonwealth of Kentucky
                          Court of Appeals
                              NO. 2020-CA-0867-DG

MARY JOHNSON                                                         APPELLANT



                     ON DISCRETIONARY REVIEW
                 FROM FROM JEFFERSON CIRCUIT COURT
v.                HONORABLE OLU A. STEVENS, JUDGE
                       ACTION NO. 19-XX-000068



CHARLES BIELEFELD, JR.                                                APPELLEE



                                    OPINION
                                   AFFIRMING

                                  ** ** ** ** **

BEFORE: COMBS, DIXON, AND MAZE, JUDGES.

DIXON, JUDGE: Mary Johnson appeals from the order affirming the Jefferson

District Court’s forcible detainer judgment, entered on June 8, 2020, by the

Jefferson Circuit Court. Following a careful review of the record, briefs, and law,

we affirm.
                 FACTS AND PROCEDURAL BACKGROUND

             On or about October 1, 2018, Mary Johnson and Charles Bielefeld,

Jr., entered a written lease in which Johnson agreed to pay Bielefeld $350 per

month for rent. Johnson failed to pay her monthly rent obligation from October

2018 through December 2018 and then failed to pay rent from February 2019

through July 2019. Bielefeld filed a forcible detainer complaint against Johnson on

July 19, 2019, claiming that as of July 10, 2019, she owed $5,730 in unpaid rent

and late fees.

             On August 2, 2019, Johnson provided written notice of her demand

for a jury trial. On August 6, 2019, a hearing was held at which counsel for

Johnson appeared telephonically; however, Johnson did not appear. A trial date

was scheduled for August 27, 2019. Counsel for Johnson assured the court he

would personally appear or ensure that other counsel for Johnson was physically

present at trial. The trial court verbally ordered and annotated on the tendered

forcible detainer judgment that Johnson be present at the start of the trial. Counsel

for Johnson did not object. The clerk file-stamped the trial court’s handwritten

order into the record. At the request of counsel for Johnson, counsel for Bielefeld

paid the jury fee the following day.

             On August 27, 2019, Johnson failed to appear at trial, so the court

dismissed the jury and proceeded with a bench trial. An order was entered finding


                                         -2-
Johnson had directly violated the court’s written and verbal orders to appear and,

thus, had waived her right to a trial by jury. The court also entered a forcible

detainer judgment against Johnson. Johnson appealed from that judgment to the

Jefferson Circuit Court, arguing she was deprived of her right to a jury trial. On

June 8, 2020, the Jefferson Circuit Court affirmed the trial court. Johnson

subsequently moved our court for discretionary review, which was granted.

                                 STANDARD OF REVIEW

                When a trial court exercises its contempt powers, it has nearly

unlimited discretion. Meyers v. Petrie, 233 S.W.3d 212, 215 (Ky. App. 2007)

(citation omitted). Accordingly, we will not disturb a trial court’s decision

regarding contempt absent an abuse of its discretion. Id. “The test for abuse of

discretion is whether the trial [court’s] decision was arbitrary, unreasonable, unfair,

or unsupported by sound legal principles.” Commonwealth v. English, 993 S.W.2d

941, 945 (Ky. 1999) (citations omitted).

                                      ANALYSIS

                On appeal, Johnson argues the trial court improperly tried her case,

depriving her of the right to a trial by jury. She contends her right to a jury trial

was granted and guaranteed by KRS1 383.210(2) and section 7 of the Kentucky

Constitution. KRS 383.210(2) provides:


1
    Kentucky Revised Statutes.

                                           -3-
             In the trial of writs of forcible entry, forcible detainer or
             forcible entry and detainer, if neither party, in person
             or by agent or attorney, demand a jury, the trial
             thereof shall be by the court. No such writ shall
             hereafter direct the summoning of a jury, and the
             sheriff or other officer to whose hands such writ may
             come to do execution thereof shall not summon a jury in
             such proceedings, unless he be by either party notified
             in writing that a jury is demanded. At the calling of
             the cause for trial either party may demand a jury.

(Emphasis added.) Thus, forcible entry and/or detainer actions are tried by a trial

judge by default and only tried by a jury if requested by a party in writing and/or at

the calling of the cause for trial. This is far from the guarantee Johnson asserts

exists. Furthermore, KY. CONST. § 7 provides, “The ancient mode of trial by jury

shall be held sacred, and the right thereof remain inviolate, subject to such

modifications as may be authorized by this Constitution.” Johnson focuses on the

first two parts of this section, placing emphasis on the word “shall,” while ignoring

the third part of the section which allows the right to be modified.

             Johnson’s argument further ignores KRS 29A.270(3), concerning a

defendant’s right to a jury trial, which provides: “Nothing in this section shall be

construed to restrict the power of the judge to punish for contempt of court.”

(Emphasis added.) Johnson asserts she did not have to follow the trial court’s

directive to appear at trial since the order was not formally reduced to a writing

which was signed and entered into the record. Johnson contends the trial court

speaks only through written orders entered upon the official record, citing Kindred

                                          -4-
Nursing Centers Limited Partnership v. Sloan, 329 S.W.3d 347, 349 (Ky. App.

2010). Johnson’s argument, however, is not supported by the record.

             The trial court’s order for Johnson to appear at trial was first

documented on August 6, 2019. The parties disagree as to whether this written

order was signed by the judge; yet, it was clearly entered into the record by the

clerk. On August 27, 2019, the trial court entered a second signed order

specifically referring to and incorporating its August 6, 2019, verbal and written

orders for Johnson to appear at trial.

             Another panel of our Court opined, “any findings of fact and

conclusions of law made orally by the circuit court at an evidentiary hearing cannot

be considered by this Court on appeal unless specifically incorporated into a

written and properly entered order.” Id. Stated another way, we can consider what

the trial court says during a hearing if it is specifically incorporated into a written

and properly entered order.

             In the case herein, the trial court specifically incorporated the video

recording of the initial hearing into the record, making it reviewable on appeal,

through its written and properly entered order. At the hearing, the trial court stated

Johnson was required to be present for the beginning of the jury trial and indicated

that her failure to do so would constitute waiver. The trial court also reduced to

writing its order that Johnson must be present at the start of the trial.


                                           -5-
                It is well-established that the courts of this Commonwealth have the

inherent power to punish individuals for contempt. Newsome v. Commonwealth,

35 S.W.3d 836, 839 (Ky. App. 2001). The Supreme Court of Kentucky has

defined contempt as the willful disobedience of or the open disrespect for the

court’s orders or its rules. Id. A trial court not only has the right, but also the duty,

to protect its authority and dignity against contemptuous conduct. Marcum v.

Commonwealth, 272 Ky. 1, 113 S.W.2d 462, 466 (1938). Consequently, and more

particularly considering the extremely broad discretion afforded in this area, the

trial court did not abuse its discretion in punishing Johnson for her contempt of

court–through her refusal to appear at the jury trial she requested and as duly

ordered by the trial court–by converting the jury trial to a bench trial.

                Johnson further argues summary dispositions of appeals from district

courts by circuit courts deprive defendants, such as Johnson, of due process of law

under the Kentucky and United States Constitutions. Johnson claims we should

declare the provisions of CR2 72 and CR 73.01(2) unconstitutional. Johnson

admits that this issue was not preserved but now requests palpable error review of

same.

                Johnson claims allowing circuit courts, rather than the Court of

Appeals, to review appeals from district courts creates an unequal system of


2
    Kentucky Rules of Civil Procedure.

                                           -6-
appellate review. However, her argument fails to comprehend the true meaning

equal protection of law guarantees under our state and federal constitutions. The

Supreme Court of Kentucky has recently held:

                    Our equal protection guarantees, both under the
             federal and state constitutions, seek to “keep[]
             governmental decision makers from treating differently
             persons who are in all relevant respects alike.” Vision
             Mining, Inc. v. Gardner, 364 S.W.3d 455, 465 (Ky.
             2011) (quoting Nordlinger v. Hahn, 505 U.S. 1, 10, 112
             S. Ct. 2326, 120 L. Ed. 2d 1 (1992)) (internal quotation
             marks omitted). Classifications are not per se
             unconstitutional, however. Vision Mining, 364 S.W.3d at
             465. Rather, classifications are subject to different levels
             of judicial review based on their content. Id. The highest
             level of review, “strict scrutiny,” applies when a
             classification affects a fundamental right or suspect
             classification, such as race, alienage or ancestry. Steven
             Lee Enters. v. Varney, 36 S.W.3d 391, 394 (Ky. 2000).
             An intermediate level of review, “heightened scrutiny,”
             applies to classifications such as gender or illegitimacy.
             Id. The lowest level of review, “rational basis,” applies
             to statutes that merely affect only social or economic
             policy. Teco/Perry Cty. Coal v. Feltner, 582 S.W.3d 42,
             46 (Ky. 2019); Zuckerman v. Bevin, 565 S.W.3d 580, 595
             (Ky. 2018); Varney, 36 S.W.3d at 394-95.

Calloway County Sheriff’s Dep’t v. Woodall, 607 S.W.3d 557, 563-64 (Ky. 2020).

             Johnson fails to demonstrate how the current appellate system

established in our Commonwealth treats persons differently who are in all relevant

respects alike. All persons with cases in our Commonwealth are entitled to an

appeal as a matter of right. Persons with cases originating in the district court may

appeal to the circuit court. Those with cases originating in the circuit court are not

                                          -7-
similarly situated; therefore, it is permissible that these types of cases receive

different treatment regarding which court hears their appeals.

             We will not search the record to construct Johnson’s argument for her,

nor will we go on a fishing expedition to find support for her underdeveloped

arguments. “Even when briefs have been filed, a reviewing court will generally

confine itself to errors pointed out in the briefs and will not search the record for

errors.” Milby v. Mears, 580 S.W.2d 724, 727 (Ky. App. 1979).

                                   CONCLUSION

             Therefore, and for the foregoing reasons, the order of the Jefferson

Circuit Court is AFFIRMED.



             ALL CONCUR.



 BRIEFS FOR APPELLANT:                      BRIEF FOR APPELLEE:

 Harry B. O’Donnell IV                      Brad Lammi
 Louisville, Kentucky                       Max Schweiger
                                            Louisville, Kentucky




                                          -8-